                            UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION


DARLA OWEN AND
ROBERT OWEN,

       Plaintiffs,

v.                                                           Case No. 3:19-cv-00025

CAPITAL ACCOUNTS, LLC,

       Defendant.

     PLAINTIFFS, DARLA OWEN AND ROBERT OWEN’S MOTION FOR CLERK’S
       ENTRY OF DEFAULT AS TO DEFENDANT, CAPITAL ACCOUNTS, LLC

       Plaintiffs, Darla Owen and Robert Owen, through undersigned counsel, hereby move

pursuant to Fed. R. Civ. P. 55(a), for entry of default as to Defendant Capital Accounts, LLC.

Under Rule 55(a), “[w]hen a party against whom a judgment for affirmative relief is sought has

failed to plead or otherwise defendant, and that failure is shown by affidavit or otherwise, the

clerk must enter the party’s default.”

       Plaintiffs filed their Complaint [Doc. 1] in this case January 7, 2019. On January 9, 2019,

Defendant was served at its place of business as described in the Return of Service [Doc. 7] filed

with the Court on January 10, 2019.

       The longer of twenty-one (21) days since service or five (5) days after removal have

passed, and, despite the requirements set forth in Fed. R. Civ. P. 12(a), Defendant has not filed

any response to Plaintiffs’ Complaint, nor has it otherwise appeared in this case. In light of the

failure by Defendant “to plead or otherwise defend,” Fed. R. Civ. P. 55(a) requires that “the clerk

must enter the party’s default.”

       Plaintiffs accordingly request that the clerk enter Defendant’s default.

                                                1

      Case 3:19-cv-00025 Document 8 Filed 02/08/19 Page 1 of 2 PageID #: 24
       Dated: February 8th, 2019

                                            Respectfully submitted,



                                          /s/ Frank H. Kerney, III
                                          Frank H. Kerney, III, Esquire
                                          Tennessee Bar No.: 035859
                                          MORGAN & MORGAN, PA
                                          201 North Franklin Street, 7th Floor
                                          Tampa, Florida 33602
                                          Telephone: (813) 225-5505
                                          Facsimile: (813) 222-2490
                                          FKerney@ForThePeople.com
                                          JessicaK@ForThePeople.com
                                          Attorney for Plaintiff




                              CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on February 8th, 2019, I electronically filed the foregoing with

the Clerk of the Court by using the CM/ECF system, which will automatically serve a copy on

all counsel of record.

                                                  s/Frank H. Kerney, III
                                                  Frank H. Kerney, III




                                             2

     Case 3:19-cv-00025 Document 8 Filed 02/08/19 Page 2 of 2 PageID #: 25
